FILED
                                                                                                         11/18/2021
                                                                                                         12/15/2021
                                                                                                   FOncian4(r4wood
                                                                                                    CLERK OF THE SUPREME COURT
Name                                                                                                     STATE OF MONTANA



              s 1 AL,
         MkaCAA)-€_,                                                                                 Case Number: DA 21-0589




                                         c'( [0
City                    State                     Zip

[e-mail address]
 (b                              L.
[De's1gnation of party]

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           No.
                               [to be assigned by Clerk of Supreme Court]
                                                                                           FILED
                                                                                            NOV 1 8 2021
                                                                                         Bovven Greenwood
                                                                                       Clerk of Supreme Couri
                                                                                          State of tvlontana
                        Appellant,                                  PETITION FOR
                                                                    AN OUT-OF-TIME
        V.                                                          APPEAL
             .6-A-e   0Q- mc„4-„,
                        Appellee.
         [To ask the Court to allow you to file an out-of-time appeal, give the reasons why the appeal was not
timely filed. State in the petition or supporting affidavit the issues you wish to raise on appeal and explain in
detail the reasons that you did notfile a timely appeal. Give only true and accurate explanations that support
your petition. Include a copy of thefinal order or judgmentfrom which you wish to appeal. M. R. App.P. 4(6)]

        I petition the Court to allow me to file an out-of-time appeal for the
following reason:        [Check one]

        0    I improperly filed a timely Notice of Appeal only with the District Court,
as more fully explained below.




              © Montana Supreme Court                                             OUT-OF-TIME APPEAL
                                                                                        PAGE 1 OF 4
           0 I discussed filing a timely appeal with my attorney, but he
                                                                         or she                              failed to
 file it for me, as more fully explained below.

          Et/I failed to file the Notice of Appeal for the following reas
                                                                                                 on:
                                              CA-e-u-=;.C.2-isr"                                 •
                                        ir•ci-t                               , 9j   -
                                            L 0.




                                                                            •
      0 Attached as Exhibit "A," a copy of the judg
                                                    ment or order from which I
wish to appeal.
         As legal authority for filing an out-of-time appeal,
                                                                                     I cite the following which
supports this petition:
  f               .,06t o,,,,k                                       .40&-e.3.6
          k_44)A            ri-Lanc-rA .?                          Cr( :),                       r-

                                                                                                     (.4.9


F jzIc
                                               5
            t   k_c_IA.A7

         DATED this               day of                                     , 20 0-k,    .




            © Montana Supreme Court
                                                                                         OUT-OF-TIME APPEAL
                                                                                              PAGE 2 OF 4
                                                                    A.(
                                                                   [Print name]

                                VERIFICATION UPON OATH OR A.FFIRMATIO
                                                                                                      N
    STATE OF MONTANA                                     )
                                                             ss.
    County of                                 h,rvi      j
        I swear that everything stated in this petition
   of my knowledge.                                     is true and correct to the best

                      DATED this                        day of                     , 20   Q1



                                                                 [SignTrV


                                                                 [Print name]

                    Signed and sworn to or affirmed
                                                    before me on this date by
        \AAKtA                        L.sc-6,r,„
[Seal]
 .0";;M
  o. :>,                     Charles L Leonard                [qignature of Notary Public]
                           NOTARY PUBLIC for the
 ••••   TAR/       • 0*
                            STATE OF MONTANA
                                                                        c,) L
  ; SEAL ;
                             Residing in Billings, MT         [Typed or printed name]
%Gf., „
 \N'o;
               •             My Comrnission Expires
                                   8/17/2022                        04,v,_A-p), s-j k
                                                              [Tit1V

                                                              [Residing
                                                                    1"°1at 1 IA41
                                                              My Commission expires:
                                                                                               17 j


                          © Montana Supreme Court
                                                                                          OUT-OF-TIME APPEAL
                                                                                                PAGE 3 OF 4
                              CERTIFICATE OF SERVICE
     I certify that I have filed a copy of this Petition for
                                                                an Out-of-Time
Appeal with the Clerk of the Montana Supreme Cou
                                                      rt and that I have mailed or
hand delivered a copy to each attorney of record and any
                                                          party not represented by
counsel as follows:



                             0    (),L__
                      ame of opposing counsel]
                                                              r
                     Zk7 1()            701
                    13;t6w\<,,i(vcr _s9
                   [Address&

                   Counsel forA



                  [Other party representing himself or herself]




                  [Address]

     DATED this 'S               day of tOdt                  , 20



                                                                          NA12.)
                                                                            " -a\._
                                               [Print name]




       © Montana Supreme Court
                                                                     OUT-OF-TIIvIE APPEAL
                                                                          PAGE 4 OF 4